On August 11, 1998, pursuant to Gov.Bar R. I(12)(E), the Board of Commissioners on Character and Fitness filed its Final Report with this court regarding applicant Robert Lawrence Kemp. In accordance with Gov.Bar R. I(13)(C), the record in this case was filed under seal for sixty days. On October 6,1998, applicant filed a motion to seal record and the findings of fact and recommendation of the board. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is hereby, denied, effective November 10, 1998.